ON REMAND BY ORDER OF THE UNITED STATES SUPREME COURT
GIVAN, Justice.
On April 20, 1989, this Court was notified by the Clerk of the United States Supreme . Court that certiorari had been granted in the above cases and that these causes were remanded for further proceedings. See Fort Wayne Books, Inc. v. Indiana, Sappenfield, et al. v. Indiana (1989), 489 U.S. —, 109 S.Ct. 916, 103 L.Ed.2d 34.
In Fort Wayne Books, this Court had previously granted transfer vacating the opinion of the Court of Appeals and remanding the cause for further proceedings. 4447 Corp. v. Goldsmith (1987), Ind., 504 N.E.2d 559. In Soppenfield, the trial court had found that the Indiana RICO statute could not be constitutionally applied to violations of Indiana's obscenity law. The Court of Appeals reversed that decision and remanded the case for further proceedings. State v. Sappenfield (1987), Ind.App., 505 N.E.2d 504. This Court denied transfer in that case. The Supreme Court of the United States affirmed the Sappenfield decision and remanded it for further proceedings.
As to Fort Wayne Books v. Indiana, the Supreme Court of the United States found that the seizure, based upon probable cause to believe that a RICO violation had occurred, was unconstitutional and that such seizure could not take place until there was a determination that the materials to be seized were in fact obscene or that a RICO violation had occurred. The cause thus was reversed and remanded for further proceedings.
We therefore order State v. Sappenfield remanded to the Howard Superior Court for further proceedings. We order Fort Wayne Books, Inc. v. Indiana remanded to the Allen Circuit Court for further pro*949ceedings not inconsistent with the opinion of the United States Supreme Court.
SHEPARD, C.J., and DeBRULER, PIVARNIK and DICKSON, JJ., concur.